EXHIBIT 10.7

     August 27, 2007

To:     Elan International Services, Ltd.

Re:     Current Conversion Price of the warrants issued by Emisphere
Technologies, Inc. on March 31, 2005

Dear Warrant Holder:

     Pursuant to the terms of the Warrants, Emisphere Technologies, Inc. (the
“Company”) is required to provide you with notice upon any antidilution
adjustments to the exercise price of the Warrants. As described below, the
Company has consummated a financing that results in a new exercise price for
shares subject to the Warrants of $3.76.

     According to the terms and conditions of the Warrants, the exercise price
for each share of Common Stock is $3.88. Thereafter, certain antidilution
adjustments to the exercise price are required to be made upon the occurrence of
certain events.

     On August 22, 2007, the Company completed the sale (the “Offering”) of
2,000,000 shares of Common Stock and warrants to purchase 400,000 shares of
Common Stock. The shares of Common Stock and warrants were sold together as
units for a negotiated sales price of $3.785. The Common Stock sold in the
Offering had a deemed per share price of $3.76 per share, the last reported sale
price for our common stock on the Nasdaq Global Market on August 16, 2007.
Therefore, pursuant to the terms of the Warrants, the Offering resulted in the
automatic adjustment of the Exercise Price to $3.76, which is the lowest per
share price received in the Offering.

     The value of the warrant coverage for the warrants sold in the Offering was
$0.025. Based on the 20% level of warrant coverage, the consideration received
for a warrant to purchase one full share of Common Stock is $0.125 ($0.025
multiplied by 5). The warrants are also subject to an exercise price of $3.948
per share of common stock, resulting in a total price for each share of Common
Stock subject to the warrants of $0.125 plus $3.948, or $4.073. Therefore, the
sale of the warrants in the Offering does not trigger any further antidilution
adjustment to the exercise price of the Warrants.

     If you have any questions regarding this notice, please contact William T.
Rumble by telephone at (914) 785-4717.

Very truly yours,

 

By:  /s/ William T. Rumble William T. Rumble Corporate Controller


--------------------------------------------------------------------------------